Case 2:19-cv-12913-BAF-DRG ECF No. 38, PageID.1345 Filed 04/13/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KENYETTA LEWIS-BRYANT,

        Plaintiff,                                            Civil Action No. 19-CV-12913

vs.                                                           HON. BERNARD A. FRIEDMAN

ALLSTATE VEHICLE AND
PROPERTY INSURANCE COMPANY,

      Defendant.
_________________________________/

                         OPINION AND ORDER DENYING
                CROSS MOTIONS FOR PARTIAL SUMMARY JUDGMENT

                This matter is presently before the Court on the parties’ cross motions for partial

summary judgment [docket entries 32 and 33] and plaintiff’s motion to strike defendant’s motion

for partial summary judgment [docket entry 35]. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court

shall decide these motions without a hearing.

                This is a fire insurance case. Plaintiff’s house and personal property were damaged

by fire in December 2018. Defendant denied plaintiff’s claim under her homeowner’s insurance

policy on the grounds that, among other reasons, plaintiff was involved in intentionally setting the

fire.

                Among defendant’s affirmative defenses is the following:

                10. Judicial Estoppel
                The Plaintiff’s Complaint should be dismissed in order to preserve
                the Court’s integrity on the grounds of judicial estoppel. In the
                subject litigation Plaintiff seeks recovery of damages based upon
                her claims for actual cash value of the real and personal property she
                owned at the time of the December 15, 2018 fire. However, the
                property claimed, including its values, is directly contrary to the
                current or fair market values of this same property which she
                represented to the United States District Court, Eastern District
Case 2:19-cv-12913-BAF-DRG ECF No. 38, PageID.1346 Filed 04/13/21 Page 2 of 3




               of Michigan Bankruptcy Court, under penalty of perjury, during
               her 2018 Chapter 7 Bankruptcy proceedings, case number, 18-50521.

Plaintiff seeks summary judgment on this defense on the ground that “the position Plaintiff took in

the bankruptcy proceeding regarding the value of her real and personal property is not ‘clearly

inconsistent’ with the position she has taken in her insurance claim inasmuch as the methods used

to arrive at the respective values are different.” Pl.’s Br. at 1. Defendant opposes plaintiff’s motion,

and seeks summary judgment on this defense in its favor, on the grounds that plaintiff’s claim is

barred because plaintiff informed the Bankruptcy Court (three weeks before the fire occurred) that

her personal property was worth $3,200, whereas in the instant action she claims that the same

property was worth $66,143.60. Def.’s Resp. at 15-16.

               Under Fed. R. Civ. P. 56(a), summary judgment is available only when “the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” In the present case, neither side is entitled to judgment as a matter of law as to

defendant’s judicial estoppel defense. The Supreme Court has indicated that “judicial estoppel is

an equitable doctrine invoked by a court at its discretion.” New Hampshire v. Maine, 532 U.S. 742,

750 (2001) (internal quotation marks and citation omitted). No party is entitled to a discretionary

ruling.

               Further, the fact that plaintiff evaluated her personal property twenty times higher

when she submitted her homeowner’s claim than she did when she sought and obtained bankruptcy

protection may warrant application of the doctrine, but the Court prefers to hear plaintiff’s testimony

– and any other relevant evidence – before determining whether her claim should or should not be

barred as a matter of judicial estoppel. All evidence bearing on this issue will also be important for

the jury to evaluate as it assesses plaintiff’s credibility generally. After all evidence regarding the

                                                   2
Case 2:19-cv-12913-BAF-DRG ECF No. 38, PageID.1347 Filed 04/13/21 Page 3 of 3




evaluation of plaintiff’s personal property has been presented at trial, but before the case is

submitted to the jury, the parties are free to renew their motions for judgment as a matter of law as

to this issue pursuant to Fed. R. Civ. P. 50.1 Accordingly,



                    IT IS ORDERED that the parties’ cross motions for partial summary judgment are

denied.



                    IT IS FURTHER ORDERED that plaintiff’s motion to strike defendant’s motion for

partial summary judgment is denied as moot.

                                                    s/Bernard A. Friedman
                                                    BERNARD A. FRIEDMAN
Dated: April 13, 2021                               SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan



          1
              Rule 50 states:

                    (a) Judgment as a Matter of Law.

                    (1) In General. If a party has been fully heard on an issue during a
                    jury trial and the court finds that a reasonable jury would not have a
                    legally sufficient evidentiary basis to find for the party on that issue,
                    the court may:

                    (A) resolve the issue against the party; and

                    (B) grant a motion for judgment as a matter of law against the party
                    on a claim or defense that, under the controlling law, can be
                    maintained or defeated only with a favorable finding on that issue.

                    (2) Motion. A motion for judgment as a matter of law may be made
                    at any time before the case is submitted to the jury. The motion must
                    specify the judgment sought and the law and facts that entitle the
                    movant to the judgment.

                                                       3
